Title: To James Madison from Charles Miner, 20 May 1808
From: Miner, Charles
To: Madison, James



Sir,
Wilkesbarre (Penna.) May 20 1808

I print a News-paper in this town, and respectfully solicit the publication of the Laws of the United States.
At present they are not published within One hundred and twenty miles of this place.  My paper has an extensive circulation throughout the Northern part of this state and the State of New York
Should you be of opinion that the Publick good would be promoted by giving to the Laws a more extensive circulation, I should be glad to have my paper made the medium for their publication.  I am very respectfully Your obedient Servant

Charles Miner

